224 S.W.3d 723 (2006)
In re Cynthia GUTIERREZ.
No. 08-06-00177-CV.
Court of Appeals of Texas, El Paso.
June 29, 2006.
Luis C. Labrado, El Paso, for relator.
Patrick Bramblett, Bramblett & Associates, El Paso, for interested party.
Before BARAJAS, C.J., McCLURE, and CHEW, JJ.

OPINION ON PETITION FOR WRIT OF MANDAMUS
DAVID WELLINGTON CHEW, Justice.
Relator, Cynthia Gutierrez, seeks a writ of mandamus against the Honorable Mike Herrera, Judge of the 383rd District Court of El Paso County. Mandamus will lie only to correct a clear abuse of discretion. Walker v. Packer, 827 S.W.2d 833, 840 (Tex.1992)(orig. proceeding). Moreover, there must be no other adequate remedy at law. Id. Based on the petition and record before us, we are unable to conclude that Relator is entitled to the relief requested. Accordingly, we deny mandamus relief. See TEX.R.APP.P. 52.8(a).